          Case 3:18-cv-00897-KAD Document 39-1 Filed 12/20/19 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

CRAIG CUNNINGHAM, on behalf of himself
and all others similarly situated,                    Civil Action No.18-cv-00897 (KAD)
                Plaintiffs,
        vs.

MEDGUARD ALERT, INC.
         Defendant.                                    MEMORANDUM OF LAW IN SUPPORT
                                                         OF DEFENDANT’S MOTION FOR
                                                             SUMMARY JUDGMENT


         Defendant, Medguard Alert, Inc., by and through its undersigned counsel, states the

following in support of its Motion for Summary Judgment pursuant to FRCP R. 56.

    I.      PRELIMINARY STATEMENT

         Defendant, Medguard Alert, Inc. (“MedGuard”) is a Connecticut corporation that

provides medical monitoring services.1 Plaintiff is a “serial” professional litigant who has filed

dozens of TCPA lawsuits.2 According to plaintiff’s Complaint, he received an allegedly

violative telemarketing call to his cell phone.3 Based on this factual predicate, Plaintiff asserts a

single cause of action, purportedly under 47 U.S.C. §227 (b) (3).4

         Pursuant to the Court’s Scheduling Order, a motion for class certification was due on or

before August 16, 2019. (Doc. 19). While Plaintiff’s Complaint is captioned as a putative class

action, Plaintiff opted not to file a class certification motion. Accordingly, this case involves

only an individual claim regarding a single telemarketing call.

         As set forth below, summary judgment must be granted because Cunningham cannot

meet his burden to prove the elements of his claims. Undisputed record evidence shows that


1
  Statement of Facts (“SOF”), Paragraph 3.
2
  Cunningham v. Rapid Response Monitoring Servs., 251 F. Supp. 3d 1187, 1191-1196 (M.D. Tenn. 2017).
3
  SOF, Paragraph 1.
4
  SOF, Paragraph 2.
           Case 3:18-cv-00897-KAD Document 39-1 Filed 12/20/19 Page 2 of 9



MedGuard purchased customer accounts from non-party Lifewatch, Inc., which had entered into

a purchase agreement with an outside sales company that engaged in telemarketing.5 Even if,

arguendo, non-party Lifewatch’s outside sales company -- Kimrain Marketing LLC -- called

Cunningham, no competent evidence has been adduced that: 1) MedGuard initiated the call; or,

2) MedGuard supervised or controlled the manner and means of telemarketing by non-party

Lifewatch Inc.’s outside sales company. Accordingly, summary judgment must be granted.

    II.      LEGAL ARGUMENT

          1. Defendants are Neither Directly Nor Vicariously Liable Under the TCPA

          Cunningham alleges that he received a call that contravened the TCPA.6 The TCPA and

its implementing rules and regulations prohibit an entity from making a call using an automatic

telephone dialing system or an artificial or prerecorded voice to a cellular phone or a residential

phone line without the “prior express consent” of the recipient. 47 U.S.C. § 227(b)(1)(A)(iii); see

also 47 C.F.R. § 64.1200(a)(1)(iii).

    a. Defendant is not Directly Liable for the Allegedly Violative Call

          Direct liability under the TCPA applies only to entities that “initiate” a call. Smith v. State

Farm Mut. Auto. Ins. Co., No. 13-cv-2018, 2014 WL 3906923, at *3 (N.D. Ill. Aug. 11, 2014),

citing In re Joint Petition filed by Dish Network, LLC, 28 F.C.C.R. 6574, 6582 (2013). A person

or entity “initiates” a call “when it takes steps necessary to physically place a telephone call.”

Dish Network, LLC, 28 F.C.C.R. at 6583. In the case at bar, undisputed evidence indicates that

defendants did not initiate the offending call that Cunningham allegedly received.7 As such,

defendant cannot be held directly liable.



5
  SOF Paragraphs 6; 8.
6
  SOF, Paragraph 1-2.
7
  SOF, Paragraph 4.
         Case 3:18-cv-00897-KAD Document 39-1 Filed 12/20/19 Page 3 of 9



   b. Defendant is not Vicariously Liable for the Allegedly Violative Call

        Given plaintiff’s inability to demonstrate direct liability, plaintiff’s case hinges upon a

vicarious liability theory. But, Cunningham cannot show through any admissible evidence that

the entity that called him had an agency relationship with MedGuard such that MedGuard can be

held vicariously liable.

        While the TCPA is silent as to vicarious liability, district courts within the 2nd Circuit

have endorsed the view that the TCPA imposes vicarious liability where an agency relationship,

as defined by federal common law, is established between a defendant and a third-party caller.

See Jenkins v. Nat'l Grid USA, No. 15-CV-1219(JS)(GRB), 2016 U.S. Dist. LEXIS 46095

(E.D.N.Y. Mar. 31, 2016). In doing so, courts have pointed to a 2013 FCC Order, which stated

that a third-party may be liable under the TCPA for acts of another under agency principles, i.e.

formal agency, apparent authority, and ratification. Id., at *4; Dish Network, LLC, 28 F.C.C.R. at

6584.

        And, in evaluating whether a defendant can be vicariously liable under the federal

common law of agency, courts throughout the country, including courts within the 2nd Circuit,

look to the Restatement of Agency. See Jenkins 2016 U.S. Dist. LEXIS 46095 (E.D.N.Y. Mar.

31, 2016); see also Doe I v. Unocal Corp., 395 F.3d 932, 972 (9th Cir. 2002) (“The general

principles of the federal common law of agency have been formulated largely based on the

Restatement of Agency.”). As demonstrated below, Defendant cannot be held vicariously liable

for the allegedly offending call that Cunningham received from another entity under any theory

of agency.
        Case 3:18-cv-00897-KAD Document 39-1 Filed 12/20/19 Page 4 of 9



   c. There is no Formal Agency for the Allegedly Violative Calls

       Agency is the fiduciary relationship that arises when one person (a “principal”) manifests

assent to another person (an “agent”) that the agent shall act on the principal’s behalf and subject

to the principal’s control, and the agent manifests assent or otherwise consents to so act.

Restatement (Third) Of Agency § 1.01 (2006). An agent is one who “act[s] on the principal’s

behalf and subject to the principal’s control.” United States v. Bonds, 608 F.3d 495, 506 (9th Cir.

2010), citing Restatement (Third) Of Agency § 1.01.)

       In Thomas v. Taco Bell Corp., 879 F. Supp. 2d 1079 (C.D. Cal. 2012) (“Taco Bell I”),

aff’d, No. 12-56458, 2014 WL 2959160 (9th Cir. July 2, 2014), the district court found that for a

plaintiff to succeed on a vicarious liability theory in a TCPA action, he or she must demonstrate

that the entities directly involved in the violative communications acted as an agent of the

defendant, i.e., that the defendant controlled “the manner and means of the…campaign they

conducted.” Taco Bell I, 879 F. Supp. 2d at 1084-85, citing Bonds, 608 F.3d at 506; Klee v.

United States, 53 F.2d 58, 61 (9th Cir. 1931) (“Agency means more than mere passive

permission; it involves request, instruction, or command.”). In Taco Bell I, the district court

found that plaintiff did not present any evidence that Taco Bell “directed or supervised the

manner and means” of the campaign conducted by others; “created or developed the

communication,” or “played any role in the decision to distribute the [communication].” Taco

Bell I, 879 F. Supp. 2d at 1085. Based on these findings, the district court entered judgment in

favor of Taco Bell. Id. at 1085-86.

       In the case at bar, as in Taco Bell I, Plaintiff cannot present any evidence that Defendant

“directed or supervised the manner and means” of the offending telemarketing call. Nor can

Plaintiff show that Defendant “created or developed” the offending communication, or that it
         Case 3:18-cv-00897-KAD Document 39-1 Filed 12/20/19 Page 5 of 9



“played any role in the decision to distribute the offending message.” The record evidence

shows only that MedGuard purchased customer accounts from non-party Lifewatch, Inc., which

appears to have authorized its outside sales companies to originate customer accounts for sale to

Lifewatch through practices that were compliant with state and federal laws, including the

TCPA.8 Even if Plaintiff could show that non-party Lifewatch, Inc. directed or supervised its

outside sales company -- which Plaintiff cannot -- Plaintiff would still have to show that

MedGuard directed or supervised the non-party Lifewatch and the non-party outside sales

company with respect to the telemarketing call to Plaintiff. Plaintiff cannot meet this burden.

        Here, non-party Lifewatch’s outside sales company explicitly warranted and covenanted

to Lifewatch that the outside sales companies would not sell customer accounts that originated

through violative telemarketing practices.9 And, there is no evidence that MedGuard directed or

controlled the means and methods of telemarketing or participated in creating automated

telephonic marketing messages. Indeed, the evidence shows the opposite.10 As such, there can

be no agency finding. See, e.g. Kristensen v. Credit Payment Servs. Inc., 2015 U.S. Dist. LEXIS

96036 (D. Nev. July 20, 2015) (“Here, other than the mere fact that Click Media may have

known that AC Referral used texts to generate leads, it is undisputed that Click Media had

almost no input or control regarding the content, means of transmission, or methods used by AC

Referral to carry out its texting campaign. Other than the most basic parameters contained in

their insertion orders, e.g. AC Referral had to comply with relevant laws, Click Media did not

control the instrumentalities, tools, or offices of AC Referral. Plaintiffs'… argument thus fails.”);

. Makaron v. GE Sec. Mfg., 2015 U.S. Dist. LEXIS 75240, *19 (C.D. Cal. May 18, 2015)

(Granting summary judgment and holding “there is no evidence that UTCFSA controlled or

8
  SOF Paragraphs 6-9.
9
  SOF Paragraph 9.
10
   SOF Paragraph 5; 11.
            Case 3:18-cv-00897-KAD Document 39-1 Filed 12/20/19 Page 6 of 9



directed the marketing campaigns of its authorized dealers, much less the specific marketing

campaigns that targeted Plaintiffs in this case. In fact, it would be unreasonable to hold that

UTCFSA controlled how its authorized dealers sold their products, given that the authorized

dealers could and did sell security products from other brands and manufacturers.”).

       d. There is no Actual Authority for the Allegedly Violative Calls

           An agent acts with actual authority when, at the time of taking action that has legal

consequences for the principal, the agent reasonably believes, in accordance with the principal's

manifestations to the agent, that the principal wishes the agent so to act. The traditional agency

test requires establishing: "(1) a manifestation by the principal that the agent shall act for him;

(2) that the agent has accepted the undertaking; and (3) that there is an understanding between

the parties that the principal is to be in control of the undertaking." Makaron v. GE Sec. Mfg.,

2015 U.S. Dist. LEXIS 75240, *16-17 (C.D. Cal. May 18, 2015). Moreover, “actual authority

consists of powers which a principal directly confers upon an agent, as well as those the principal

causes or permits the agent to believe he or she possess.” In re Fresh & Process Potatoes

Antitrust Litig., 834 F. Supp. 2d 1141, 1167–68 (D. Idaho 2011), citing 2A C.J.S. Agency § 133;

Restatement (Third) of Agency § 2.01 (2006). See also Keating v. Peterson's Nelnet, LLC, 2014

U.S. Dist. LEXIS 64920 at *5 (N.D. Ohio May 12, 2014), (“A principal may be vicariously

liable for an agent’s tortious conduct if the agent had actual authority from the principal for the

conduct”), citing Jones v. Federated Fin. Reserve Corp., 144 F.3d 961, 965 (6th Cir. 1998).

           Here, there is no competent evidence that MedGuard permitted non-party Lifewatch’s

outside sales company to act on MedGuard’s behalf or took any actions that would lead

Lifewatch’s outside sales company to believe that it had authority to do so.11



11
     Id.
        Case 3:18-cv-00897-KAD Document 39-1 Filed 12/20/19 Page 7 of 9



   e. There is no Apparent Authority for the Allegedly Violative Calls

       Apparent authority focuses on third parties. It arises when a third party reasonably

believes that the putative agent had authority to act on behalf of the principal and that belief can

be traced to the principal’s own manifestations. In re Fresh & Process Potatoes Antitrust Litig.,

834 F. Supp. 2d at 1167–68 (citations omitted); see also Palm Beach Golf Ctr.–Boca, Inc. v.

Sarris, No. 12-80178, 2013 WL 5972173, at *10 (S.D. Fla. 2013) (“The Restatement forthrightly

provides that ‘[a]pparent authority is not present when a third party [Plaintiff] believes that an

interaction is with an actor who is a principal.’”) (quoting Restatement (Third) of Agency §

2.03(f)) (alteration in original). Apparent authority can only “be established by proof of

something said or done by the [alleged principal], on which [the plaintiff] reasonably relied.”

NLRB v. Dist. Council of Iron Workers of Cal. & Vicinity, 124 F.3d 1094, 1099 (9th Cir. 1997).

       As observed in Makaron v. GE Sec. Mfg., 2015 U.S. Dist. LEXIS 75240 (C.D. Cal. May

18, 2015):

               Apparent authority arises from the principal's manifestations to a third party that
               supplies a reasonable basis for that party to believe that the principal has
               authorized the alleged agent to do the act in question. [T]he ostensible authority of
               an agent cannot be based solely upon the agent's conduct. The third party's belief
               must not only be reasonable, but also "traceable" to the principal's manifestations.
               See Restatement (Third) of Agency § 2.03 (2006). [Quotation marks and case
               citations omitted.]

       Here, plaintiff has not produced competent evidence from which one could trace his

belief as to the callers’ apparent authority to Defendant’s conduct or statements.

   f. Defendants did not Ratify the Allegedly Violative Calls

   “Ratification is the affirmance of a prior act done by another, whereby the act is given effect

as if done by an agent acting with actual authority.” Restatement (Third) of Agency § 4.01(1)

(2006). “Although a principal is liable when it ratifies an originally unauthorized tort, the
          Case 3:18-cv-00897-KAD Document 39-1 Filed 12/20/19 Page 8 of 9



principal-agent relationship is still a requisite, and ratification can have no meaning without it.”

Thomas v. Taco Bell Corp., 582 F. App'x 678, 680 (9th Cir. 2014). Here, there is no evidence of

a principal-agent relationship and thus there can be no ratification. Accordingly, Defendants

cannot be vicariously liable under a ratification theory.

   III.     CONCLUSION

   For the reasons set forth herein, summary judgment must be granted in Defendant’ favor.



Dated: New York, New York
       December 20, 2019
                                                              The Sultzer Law Group, P.C.
                                                              By:   Joseph Lipari /s/
                                                                    ______________________
                                                                    Joseph Lipari
                                                                    Attorneys for
                                                                    MedGuard Alert, Inc.
                                                                    270 Madison Avenue
                                                                    New York, NY 10005
                                                                    Tel: 917-444-1960
                                                                    Fax: (888) 749-7747


                                                                  By:/s/ Keith R. Rudzik
                                                                     Keith R. Rudzik, Esq.
                                                                     Howard, Kohn, Sprague &
                                                                             FitzGerald
                                                                     237 Buckingham Street
                                                                     Hartford, Connecticut 06106
                                                                     (860) 525-3101;
                                                                     Fed. Bar.No. CT24007
                                                                     krr@hksflaw.com
        Case 3:18-cv-00897-KAD Document 39-1 Filed 12/20/19 Page 9 of 9




                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 20, 2019, a copy of the foregoing was filed
electronically [and served by mail on anyone unable to accept electronic filing]. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system [or
by mail to anyone unable to accept electronic filing]. Parties may access this filing through the
Court’s system.




                                               BY /s/ Keith R. Rudzik__
                                               Keith R. Rudzik, Esq.
                                               Fed. Bar. #: ct24007
                                               Howard, Kohn, Sprague & FitzGerald LLP
                                               Post Office Box 261798
                                               Hartford, Connecticut 06126-1798
                                               Phone: (860) 525-3101
                                               Fax: (860) 247-5201
                                               E-mail: krr@hksflaw.com
